internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si-1-plr-1 ate date legend i o o l u o i o l l u d1 d2 d3 d4 d5 state this responds to your letter dated date and prior correspondence written on behalf of x requesting a ruling that the termination of x's s plr-114202-98 corporation status was inadvertent under sec_1362 of the internal_revenue_code facts x is a corporation that was incorporated in state on d1 x made ans corporation election under sec_1362 effective for its taxable_year beginning on d2 on d2 a b c and d shareholders were x's sole shareholders on d3 c contributed c’s x stock to y a partnership on d3 none of the shareholders knew that c’s transfer of x stock to y would terminate x’s subchapter_s status the transfer of x stock to y was not motivated by tax_avoidance or retroactive planning on d4 y's accountant learned that y owned shares of x stock on d5 y distributed the x stock back to c so that y no longer owned shares of x x the shareholders and y agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require for the period of termination law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock under sec_1362 an election under sec_1362 is terminated whenever the corporation ceases to be a small_business_corporation under sec_1362 if an election under sec_1362 by any corporation was terminated under sec_1362 or the corporation will be treated as continuing to be an s_corporation during the period specified by the secretary if the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to the subsection agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary regarding the period plr-114202-98 with respect to sec_1362 s rep no 97th cong 2d sess 1982_2_cb_718 provides in part as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts conclusions based solely on the facts submitted and representations set forth above we conclude that x's s election terminated on d3 when c transferred c’s x stock to y we also conclude that the termination of x's s_corporation_election as described above was inadvertent within the meaning of sec_1362 pursuant to sec_1362 x will continue to be treated as an s_corporation during the period from d3 to d5 and thereafter unless x's s election is otherwise terminated under sec_1362 in addition during the period d3 to d5 c and not y will be treated as the owner of the x stock which c contributed to y therefore the shareholders must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 as if y never held x stock f x the shareholders or y fail to comply with the requirements of this paragraph this ruling is null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether the original election made by x to be an s_corporation was a valid election under sec_1362 i plr-114202-98 this ruling is directed only to the taxpayer who requested it section k provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
